        Case 3:20-cv-01784-LCB Document 1 Filed 11/11/20 Page 1 of 10                        FILED
                                                                                    2020 Nov-12 AM 09:21
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                         NORTHWESTERN DIVISION

ANGELA DAVIS,

      Plaintiff,                                    CIVIL ACTION NO.:

v.

BOOKS-A-MILLION, INC.,
   and
UNUM LIFE INSURANCE
COMPANY OF AMERICA

      Defendants.


                              ERISA COMPLAINT

                                    Jurisdiction

1.    Plaintiff, Angela Davis is a citizen of the state of Alabama and resides in
Colbert County, Alabama.

2.      Angela Davis is a beneficiary under an “employee welfare benefit plan” as
that term is defined in 29 U.S.C. 1002(1) sponsored by Books-A-Million, Inc.
This Plan provides among other benefits life and accidental death and
dismemberment benefits to certain employees of Books-A-Million, Inc., including
her and her late husband, Howell Davis.

3.   Defendant, Books-A-Million, Inc., (hereinafter referred to as “BAM”) is a
Delaware corporation and its corporate headquarters are located in Birmingham,
Alabama.
        Case 3:20-cv-01784-LCB Document 1 Filed 11/11/20 Page 2 of 10




4.    BAM is the Plan Administrator of the Books-A-Million, Inc., Life and
Accident Plan (hereinafter referred to as the “Plan”) under which the plaintiff is a
beneficiary thereof.

4.     BAM is also a named Plan Fiduciary with respect to its duties regarding
participant enrollment, claim notification, distribution of summary plan
descriptions, plan explanation, and payment to Unum through payroll deductions.

5.    Unum Life Insurance Company of America (hereinafter referred to as
“Unum”) insures the terms of the Plan under policy number 934176. Unum is also
a Plan fiduciary as it makes claims decisions and collects premiums for said
coverage.

6.     The Court has exclusive subject matter jurisdiction of this ERISA action for
“other appropriate equitable relief” under 29 U.S.C. 1132(a)(3) by virtue of 29
U.S. C. 1132(e) and because the plaintiff claims arise under the laws of the United
States( i.e. ERISA; 29 U.S.C. 1001 et.seq.) by virtue of 28 U.S.C. 1331.

                                      FACTS

7.   Howell Davis was a full-time hourly employee of a BAM. Howell began
working for BAM on September 20, 2010 and was eligible to participate in his
employer's fringe benefits plans beginning on or after December 1, 2010.

8.    On February 1, 2015, BAM procured a new group life and accidental death
and dismemberment policy from Unum. BAM announced to its employees
including Howell Davis that this new life coverage was now available. BAM
informed its employees that it was pay for “basic coverage” which was two times
an employee’s annual earning and that employees could purchase their own
supplement life insurance coverage in $10,000 increments and their respective
spouse in lesser amounts.

9.    The Davis’ decided to have Howell enroll in the Plan in February of 2015
for $40,000 of supplemental insurance and his wife Angela would purchase
$15,000. In exchange, the Davis’ decided that they would discontinue their
current privately purchased insurance and go with the employer-provided group
coverage sponsored by BAM.
        Case 3:20-cv-01784-LCB Document 1 Filed 11/11/20 Page 3 of 10




10. In the years that followed, Howell Davis increased his supplemental insurance
coverage during annual enrollment to $100,000 in 2016, followed by an increase to
$130,000 in the years 2017, 2018, and 2019.

11. Under the Plan, two groups of BAM employees are eligible for enrollment
and benefits. The Plans designates these two groups as follows:

      Group 1

             Chairman of the Board, Chief Administrative Officer, Controller,
Chief Financial Officer, Chief Merchandising Officer, President of Bam.Com,
Executive Vice Presidents, Senior Vice Presidents, Vice Presidents, Regional Vice
Presidents, District Managers, General Managers, Assistant General Managers,
Full Time Home Office Associates, Distribution Center Managers, Distribution
Center Supervisors, Distribution Center Drivers, Hourly Non-Management hired
prior to February 1, 2004 and Salaried Non-Management hired after February 1,
2004 in active employment in the United States with the Employer

      Group 2

           Part-Time Employees eligible prior to January 1, 2015 in active
employment in the United States with the Employer (Closed Group).

12. Howell Davis, however, was a full-time hourly employee that was hired
after 02/01/2014 and thus under the definitions of Plan, did not fall into either of
these groups. Nevertheless, BAM enrolled Howell Davis in the Plan and collected
biweekly insurance premiums for almost 5 years which were subsequently
forwarded to Unum to pay for plan coverage for an ever-increasing amount of
supplemental life insurance.

13. BAM failed to disclosure to Davis Howell at the time of annual enrollment
that he could not increase his life insurance amount without proof of insurability
and that the amount of benefits that Unum would pay would decrease as he aged.

14. Nevertheless, BAM continued to make biweekly payroll deductions from
Howell Davis check to pay for the increased insurance coverage from February of
2015 until his death in December of 2019.
        Case 3:20-cv-01784-LCB Document 1 Filed 11/11/20 Page 4 of 10




15. On Sept 27, 2019, Howell Davis was diagnosed with lung cancer and
subsequently passed away on December 2, 2019 at the age of 70.



16. On December 3, 2019, Kristi Mays an employee at BAM also notified
Unum of Mr. Howell’s death and subsequently filled out a claim form requesting
only $13,000 in supplement insurance coverage be paid to Angela Howell and no
coverage for basic life insurance (i.e. 2x one’s annual salary). Unum assigns
Ehisha Osborn, a Life Benefit Specialist to handle the claim.

17. On December 11, 2019, Kristi Mays sends an email with a corrected notation
to Unum that the amount to supplemental life insurance purchased by Howell
Davis was $130,000, not $13,000. Nevertheless, Elisha Osborn is confused as to
why BAM was not claiming the additional “basic” coverage of twice an
employee's annual earnings.

18. Osborn sends 5 emails to Mays dated December 16, 19, 26, and January 7 and
16th requesting Davis’ 2014 W-2 and year-end wage statement.

19. Not until January 16, 2020 does Mays reply, noting that Davis was not eligible
for “basic” coverage but was eligible for supplemental coverage and that Mrs.
Davis had enrollment confirmation in the amount of $130,000.

20. On January 17, Jennifer Flaherty, Claims Manager for Unum was asked to
assist Elisha Osborn with this claim. Flaherty after review of the claim file
concludes that Howell Davis “…does not fit into either group1 or 2” of eligible
participants under the Plan.

21. Thereafter, Osborn and Kim Girouard, Senior Client Manager for Unum agreed
that they should contact Unum’s underwriting department for assistance in
determining what group Mr. Davis should have belonged to and what to do about
the Howell Davis’ purchase of additional supplemental insurance coverage in
2016, 2017, 2018 and 2019.

22. On January 31, 2020, UNUM underwriter, Blake Elrod wrote in an internal
Unum memo that “…the [Plan Administrator) has been administering the plan
incorrectly.” Ms. Elrod recommended that Howell should have been placed in
        Case 3:20-cv-01784-LCB Document 1 Filed 11/11/20 Page 5 of 10




“Group 1” and that he was eligible for supplemental coverage but only in the initial
amount selected in 2015 (i.e. $40,000) and that he was not eligible for the increases
to $100,000 in 2016 and $130,000 in 2017, 2018, 2019 even though his employer
had allowed his enrollment and made a deduction from his wages for the increase
in coverage benefits.

23. On January 31, 2020, Blake Elrod sent an internal Unum Company email to
both Osborn and Girouard expressing concern that there are other full time, hourly
employees of BAM whose benefits were not being administered properly.

24. On February 8, 2020, Unum notifies Angela Howell that it has unilaterally
decided to include Howell Davis in Group 1 and pay the supplement benefit
amount first elected by Howell in 2015 ($40,000 reduced by 50% due to age death)
but to not to pay $130,000 in coverage that Howell had selected and paid for
beginning in February of 2017 until the date of his death.

25. Unum also informs Angela Howell that she can appeal this decision within
90 days of her receipt of this decision.

26. On February 19, 2020 Osborn on behalf of Unum notifies Angela Howell
that her late husband would be eligible for the basic benefit of twice her deceased
husband's annual earnings or $54,000 but reduced by one-half or 50% due to his
age at death resulting in a payment of only $27,000. Osborn fails to mention that
Angela Davis may also appeal this partial adverse decision as to the basic benefit.

27.   On or about April 20, 2020, Angela Howell appeals Unum’s denial.

28. On April 24, 2020, Unum denied Howell’s appeal and informed her that she
had exhausted administrative remedies under the Plan and had a right to file suit
pursuant to ERISA if she disagreed with Unum’s decision.

                                      COUNT I

                Breach of Fiduciary Duty by Books-A-Million, Inc.

29.     Plaintiff readopts the jurisdictional and factual allegations as above stated,
as if fully set out herein.
        Case 3:20-cv-01784-LCB Document 1 Filed 11/11/20 Page 6 of 10




30.     BAM or Books-A-Million, Inc. is a named fiduciary under the plan. Its role
under the Plan is to accurately enroll employees such as Howell Davis in the Plan;
to correctly collect insurance premiums, to distribute accurate summary plan
descriptions, and to provide accurate information to participants and beneficiaries
so that they may obtain life insurance coverage that they purchased.

31. BAM breached its fiduciary duty to Mr. Davis and his beneficiary Angela
Davis by taking increased payroll deductions from Howell Davis biweekly payroll
check to pay for supplemental life insurance that neither Howell nor Angela Davis
were eligible for under the terms of the Plan because Davis was neither in group 1
or 2 of the eligible employees.

32. BAM did not inform the Davis’ that he was not eligible to participate in the
Plan for either the “basic” or “supplemental” life coverage’s; BAM also remained
silent when it had a duty to speak the truth that Howell Davis could not elect to
purchase any additional coverage due to his age after 65; BAM did not distribute
an accurate summary plan description or enrollment information to inform the
Davis’ that if he died that the amount of coverage would be reduced because of
age. Under the terms of the Plan, death benefits are reduced by 50% if an
employee was age 70 or older at the time of death. Finally, BAM failed to inform
Davis’ that any increase in supplemental coverage amounts required “evidence of
insurability” which was never provided not did BAM require it.

33. The above-described actions by BAM were fraudulent and or demonstrate a
significant breach in the standard of care to be employed by a plan fiduciary.

34. The Davis’ relied on their detrainment in believing they were enrolled or had
a life insurance benefit under the Plan of $130,000 in supplement coverage and
$54,000 in basic coverage at the time of Howell Davis’ death. The Davis’ had
dropped their own private life insurance coverage and thought they were eligible
for basic and supplemental life insurance coverage offered by Unum through
Howell Davis’ employment with BAM.

35. Secondly, Howell Davis paid for increasing supplemental life insurance
premiums beginning in February of 2016 and thereafter without having to provide
“evidence of insurability.” In essence, no one either at BAM or Unum informed
Howell Davis that he was not an eligible plan participant from the start (February
        Case 3:20-cv-01784-LCB Document 1 Filed 11/11/20 Page 7 of 10




2015) nor that he was ineligible to purchase any increase in supplemental or that
his coverage amounts would be reduced due to age death.

36.    These breaches of fiduciary duty by BAM caused Unum to pay Howell
Davis’ beneficiary a death benefit of only $20,000 for supplemental coverage and
not the $130,000 that they had been promised and only one-half or 50% of the
basic benefit. Unum paid only $27,000, not $54,000 as promised.

37. 29 U.S.C. 1132(a) (3) provides that a participant or beneficiary may obtain
“other appropriate equitable” relief when a plan fiduciary such as BAM breaches
its duty and there is no remedy under the Plan.

38.    There is no relief available under the terms of the Plan because Howell
Davis was not according to the terms of the plan in either group 1 or group 2 thus
was not eligible for the initial supplement coverage of $40,000 much less the
additional coverage that he purchased of $130,000. Davis was also not eligible for
basic coverage.



    Wherefore the premises considered, the plaintiff requests this court to employ
its appropriate equitable powers provided under Section 1132(a)(3) of ERISA and
invoke one or more of the following equitable remedies as to BAM:

      a. The remedy of surcharge. BAM should be made to pay monetary
         compensation, also known as a surcharge, to Angela Howell, Howell
         Davis intended death beneficiary to make her whole in the sum of
         $110,000 (taking into account the $20,000 Unum paid) in order to fulfill
         the promises made to pay a $130,000 death benefit. Also, pay monetary
         compensation for the difference in the basic benefit unreduced because of
         age for an additional sum of $27,000.


      b. Equitable Estoppel. The Plaintiff and her deceased Husband were not
         informed by BAM that Howell Davis was not eligible for group life
         insurance coverage. Nevertheless, BAM permitted Davis’ enrollment,
         took ever-increasing biweekly premiums for the purchase of
        Case 3:20-cv-01784-LCB Document 1 Filed 11/11/20 Page 8 of 10




         supplemental life insurance in the amount of $130,000. The Plaintiffs
         dropped their private insurance and replaced it with the group converge
         sponsored by BAM demonstrating their detrimental reliance on the
         promise of being eligible for group supplemental and basic coverage
         benefits.

      c. Reformation of the Plan to conform to the promises made by BAM as to
         the basic coverage in the amount of twice Davis’ annual income and
         $130,000 in supplemental death benefits with credit for the amount
         Unum did pay.

      d. Other Appropriate Equitable relief as the Court deems fit and proper
         under 1132(a) (3).

      e. An award of Attorney fees and Costs pursuant to 29 U.S.C. 1132(g).

      f. Prejudgment interest.



                                    COUNT II

                           Breach of Fiduciary by Unum

39. Plaintiff readopts and re-alleges the previous averments in the previous
paragraphs as if fully set out herein.

40. Unum was also a plan fiduciary responsible for claim administration. During
the period of annual enrollment, BAM sent information detailing who the plan
participants were and the amount of coverage to Unum. Unum knew or should
have known that BAM was collecting increased premiums on plan participants
without first obtaining evidence of insurability and yet remained silent in violation
of its fiduciary duties.

41. Unum has waived compliance with the requirement of obtaining evidence of
insurability by accepting increased supplemental insurance premiums by Plan
participants including the Davis’ for almost 5 years. Unum received the benefit of
        Case 3:20-cv-01784-LCB Document 1 Filed 11/11/20 Page 9 of 10




its bargain and should not be permitted to disallow full payment for the coverage
benefit selected and paid for by Howell Davis. This amounts to unjust enrichment
on the part of Unum.

42. Waiver together with the remedy of the surcharge are appropriate equitable
remedies and can be employed under1132 (a) (3) of ERISA to prevent a wrong
committed against a plan participant and their beneficiary by Unum.

      Wherefore the premises considered and pursuant to Section 1132(a)(3) of
ERISA, Angela Davis requests the court to employ its equitable powers and utilize
one or more of the following remedies:

      a. Surcharge and Waiver and order defendant Unum to pay the beneficiary
         momentary compensation in the amount of $110,000 and $27,000 in
         order to fairly remedy the wrong committed by Unum in breach of its
         fiduciary duty and to award “make-whole relief.”

      b. Employ the remedy of unjust enrichment since Unum received the
         benefit of its bargain in collecting increased insurance premiums for a
         supplemental life benefit without requiring evidence of insurability.

      c. Reformation of the Plan to conform to the promises made by BAM as to
         the amount and eligibility for basic and supplemental death benefit due to
         the waiver of evidence of insurability by Unum.

      d. Other Appropriate Equitable Relief as the Court deems fit and proper
         under 1132(a) (3).

      e. An award of Attorney fees and Costs pursuant to 29 U.S.C. 1132(g).


      f. Prejudgment interest.
      Case 3:20-cv-01784-LCB Document 1 Filed 11/11/20 Page 10 of 10




                                  /s/ Willson Jenkins___________________
                                  Willson Jenkins
                                  Attorney for Plaintiff
                                  310 W. Tombigbee St.
                                  Florence, AL 35630
                                  (256) 766-4840-Telephone
                                  (256) 485-4733-Fax
                                  Willson@jenkinsandgonce.com




         DEFENDANT TO BE SERVED CERTIFIED MAILED:



Books-A-Million, Inc.
402 Industrial Lane
Birmingham, AL 35211


Unum Life Insurance Company of America
2211 Congress St.
Portland, ME 04102
